OPINION
DALLY, Commissioner.
This is an appeal, by a Surety, from a final judgment forfeiting an appearance bond in the 34th Judicial District Court of El Paso County.
The appellant’s sole point of error urges a fatal variance between the appearance bond and the judgment nisi.
This record does not contain a Statement of Facts. We therefore cannot determine whether or not the appellant’s point of error should be sustained. No error is shown.
The judgment is affirmed.
Opinion approved by the Court.